DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the oblique top surface of the carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	It appears Applicant is directing towards “the top surface of the carrier,” however consistent language is required to maintain antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger) in view of Tien (U.S. Publication No. 2015/0129914 A1). 
	With respect to claim 1, Haiberger discloses a radiation-emitting component with 	a carrier [7, 72] having a cavity, 	a radiation-emitting semiconductor chip [1] which is arranged on a bottom surface delimiting the cavity and which is configured to generate primary electromagnetic radiation, and a first reflector layer [22] arranged above a top surface of the semiconductor chip, wherein 	the carrier is transparent in places to the primary electromagnetic radiation (See Figure 3 and ¶0062-0065]), 	the semiconductor chip is spaced apart from at least one side surface delimiting the cavity (See Figure 6).	Haiberger fails to disclose a top surface of the carrier extends obliquely to the bottom surface of the carrier. 
	In the same field of endeavor, Tien teaches a top surface [220] of [221a] of the carrier extends obliquely to the bottom surface of the carrier (see Figure 2). 
	The implementation of an obliquely extending top surface as taught by Tien allows for control of the light emitting angel and light mixing efficiency of the LED package (See ¶[0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Haiberger and Tien discloses in which the semiconductor chip and the first reflector layer are arranged inside the cavity (See Haiberger Figure 6)
	With respect to claim 3, the combination of Haiberger and Tien discloses in which a conversion layer [5] is arranged between the semiconductor chip and the first reflector layer and is configured to convert a part of the primary radiation into secondary radiation (see Haiberger ¶[0048]).
	With respect to claim 8, the combination of Haiberger and Tien discloses in which the carrier has a reflective part [72] and a transparent part [7] (See Haiberger Figure 6 ¶[0063-0064])
	With respect to claim 9, the combination of Haiberger and Tien discloses in which the reflecting part of the carrier comprises a side wall and a bottom, and a top surface of the side wall of the reflecting part of the carrier extends obliquely to a bottom surface of the bottom of the reflecting part of the carrier, wherein the parts are formed in one piece.(See Tien ¶[0015] and ¶[0020]; Figure 2)
	With respect to claim 10, the combination of Haiberger and Tien discloses in which a top surface of the transparent part of the carrier extends obliquely to the bottom surface of the bottom of the reflecting carrier (See Tien Figure 2).
	With respect to claim 11, Haiberger discloses a method for producing a radiation-emitting component with the following steps: providing a carrier [7,72] having a cavity (See Figure 6), applying a radiation-emitting semiconductor chip [1] to the carrier, at a bottom surface delimiting the cavity, wherein the semiconductor chip is spaced apart from a side surface delimiting the cavity, and applying a first reflector layer [22] above the semiconductor chip (See Figure 6).
	Haiberger fails to disclose a top surface of the carrier extends obliquely to the bottom surface of the carrier. 
	In the same field of endeavor, Tien teaches a top surface [220] of [221a] of the carrier extends obliquely to the bottom surface of the carrier (see Figure 2). 
	The implementation of an obliquely extending top surface as taught by Tien allows for control of the light emitting angel and light mixing efficiency of the LED package (See ¶[0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, Haiberger discloses a radiation-emitting component with a carrier [7,72] having a cavity, a radiation-emitting semiconductor chip [1] which is arranged on a bottom surface delimiting the cavity and which is configured to generate primary electromagnetic radiation, and a first reflector layer [22] arranged above a top surface of the semiconductor chip, wherein the primary electromagnetic radiation exits through at least one transparent side wall of the carrier (See Figure 3-6 and ¶0062-0065]), the carrier is transparent in places to the primary electromagnetic radiation (See Figure 6 and 8 and ¶[0070], and the semiconductor chip is spaced apart from at least one side surface delimiting the cavity (See Figure 6).
	Haiberger fails to disclose a top surface of the carrier extends obliquely to the bottom surface of the carrier. 
	In the same field of endeavor, Tien teaches a top surface [220] of [221a] of the carrier extends obliquely to the bottom surface of the carrier (see Figure 2). 
	The implementation of an obliquely extending top surface as taught by Tien allows for control of the light emitting angel and light mixing efficiency of the LED package (See ¶[0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.	With respect to claim 15, the combination of Haiberger and Tien discloses the cavity is formed by at least one side wall and a bottom which are each part of the carrier of the radiation-emitting component (See Haiberger Figure 6).	With respect to claim 16, the combination of Haiberger and Tien discloses in which the first reflector layer is arranged on the oblique top surface of the carrier (see Haiberger Figure 4).
Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger) in view of Tien (U.S. Publication No. 2015/0129914 A1) as applied to claim 1 above, and further in view of Pachler (U.S. Publication No. 2012/0061709 A1) 	With respect to claim 4, the combination of Haiberger and Tien fails to explicitly disclose in which a second reflector layer completely surrounds at least one side surface of the semiconductor chip in lateral directions.	In the same field of endeavor, Pachler teaches second reflector layer [white high reflective coating] completely surrounds at least one side surface of the semiconductor chip in lateral directions (See Figure 4; LED is completely surrounded).	The implementation of a reflector layer as taught by Pachler would yield an improved output of light in all accessible directions (See Pachler ¶[0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 5, the combination of Haiberger, Tien and Pachler discloses in which the second reflector layer is in direct contact with the at least one side surface of the semiconductor chip (See Pachler Figure 4).
	With respect to claim 12, the combination of Haiberger and Tien fails to disclose wherein after the application of the semiconductor chip, a second reflector layer is applied, wherein the second reflector layer covers a side surface of the semiconductor chip.	In the same field of endeavor, Pachler teaches wherein after the application of the semiconductor chip, a second reflector layer is applied, wherein the second reflector layer covers a side surface of the semiconductor chip (see Pachler Figures 2,4).
	The implementation of a reflector layer as taught by Pachler would yield an improved output of light in all accessible directions (See Pachler ¶[0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 13, the combination of Haiberger, Tien and Pachler discloses wherein after the application of the second reflector layer, a conversion layer [5] is applied to the semiconductor chip and to the second reflector layer (See Haiberger ¶[0048]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger) in view of Tien (U.S. Publication No. 2015/0129914 A1) as applied to claim 1 above, and further in view of Eisert et al. (U.S. Publication No. 2014/0117396 A1; hereinafter Eisert)
	With respect to claim 6, the combination of Haiberger and Tien fails to explicitly disclose in which the carrier has at least two contact surfaces on a bottom surface and the semiconductor chip is electrically conductively contacted via the at least two contact surfaces.	In the same field of endeavor, Eisert teaches in which the carrier has at least two contact surfaces [40] on a bottom surface and the semiconductor chip is electrically conductively contacted via the at least two contact surfaces (See Figure 10).	The implementation of at least two contact surfaces as taught by Eisert allows for proper electrical connectivity of the light emitting diode to provide voltage to the device (see Eisert ¶[0149]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.	Regarding claim 1, Applicant argues that Tien fails to disclose “a top surface of the carrier extends obliquely to a bottom surface of the carrier” arguing that the topmost surface of the carrier is parallel therefore “a top surface” is not extending obliquely to a bottom surface of the carrier. Applicant argues that the obliquely angled portion is a “side surface” and not a top surface, however Examiner respectfully disagrees. Applicant has no established structural orientation of “side surface” that excludes the utilization of the obliquely angled portions [220] to be considered a “top surface.” Applicant argues based on a narrow topmost surface, however the claims do not require such a limitation. While the topmost surface region is parallel, Tien’s top surface proceeds to obliquely extend to the bottom surface of the carrier (equivalent orientation of Applicant’s Figure 4F). The claims currently only require a generic “top surface” and as the top surface [220] of [212a] (as previously established in the rejection) extends obliquely, the limitations of the claim are met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vdovin et al. (U.S. Publication No. 2013/0334559 A1) discloses a light emitting diode package
Wu et al. (U.S. Publication No. 2013/0328078 A1) discloses a light emitting diode package
Narendran et al. (U.S. Patent No. 7,889,421 B2) discloses a light emitting diode package
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818